

Agreement to Dissolve
Limited Liability Company


This Agreement to Dissolve Limited Liability Company (this “Agreement”) dated
September 27, 2006 (the “Effective Date”), is between US Bioservices
Corporation, a Delaware corporation (“US Bioservices”), and NationsHealth, Inc.,
a Delaware corporation (“NationsHealth”).


Recitals


WHEREAS, on August 3, 2005, US Bioservices and NationsHealth executed the
Limited Liability Company Agreement (the “LLC Agreement”) of NationsHealth
Specialty RX, LLC, a Delaware limited liability company (the “Company”), under
which, among other things, US Bioservices and NationsHealth agreed to the
formation of the Company and the amount of each party’s contribution of capital
to the Company; and


WHEREAS, pursuant to the LLC Agreement, US Bioservices contributed $1,470,000 in
cash to the Company for a 49% interest in the Company and NationsHealth
contributed $1,530,000 in cash to the Company for a 51% interest in the Company;
and


WHEREAS, in connection with the formation of the Company, US Bioservices and
NationsHealth executed a Stock Purchase Agreement dated as of August 18, 2005,
under which US Bioservices purchased 273,697 shares (the “Shares”) of
NationsHealth’s common stock, par value $0.0001 per share for $1,500,000, which
amount was transferred by US Bioservices to the Company to fund NationsHealth’s
contribution to the Company; and


WHEREAS, NationsHealth contributed the balance of its contribution to the
Company, $30,000, in cash from NationsHealth’s own corporate funds; and


WHEREAS, US Bioservices and NationsHealth now wish to dissolve the Company;


Agreement


NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions herein set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:


1.         Distribution to NationsHealth. Subject to the provisions of Section
18-804 of the Delaware Limited Liability Company Act (the “Act”), NationsHealth
and US Bioservices shall cause the return of their respective capital
contributions into the Company by causing the Company to distribute $1,530,000
to NationsHealth and $1,470,000 to US Bioservices. NationsHealth and US
Bioservices shall further cause the distribution to them of interest earned by
the Company on such amounts, based on their 51% and 49% proportionate shares,
respectively. 


 
 

--------------------------------------------------------------------------------

 
2.        Dissolution.


(a) Following the distributions set forth in Section 1 of this Agreement,
NationsHealth shall file a certificate of with the Secretary of State of
Delaware and take any other actions necessary or appropriate to dissolve the
Company. Effective on the filing of the certificate of cancellation with the
Secretary of State of Delaware, the LLC Agreement shall be deemed terminated.


(b) Subject to the provisions of Section 18-804 of the Act, effective on the
filing of the certificate of cancellation of the Company with the Secretary of
State of Delaware, each of NationsHealth and US Bioservices severally (not
jointly) assumes and agrees to be responsible for any and all claims and
liabilities of the Company to the extent of its respective distribution of
capital contributions, based on a 51% and 49% proportionate share, respectively,
for such claims and liabilities. Assumption by NationsHealth and US Bioservices
of such claims and liabilities shall not be construed to defeat, limit or
otherwise impair in any way any rights or remedies of NationsHealth or US
Bioservices to contest or dispute the validity thereof.


3.        Retention of Shares; Representations, Warranties and Covenants.


(a) US Bioservices hereby agrees that it will not sell or otherwise transfer the
Shares, other than to an Affiliate of US Bioservices, prior to August 18, 2007.
For the purposes of this Agreement, “Affiliate” means, with respect to US
Bioservices, or any entity controlling, controlled by, or under common control
with US Bioservices, and “control” (including, with correlative meanings, the
terms “controlled by” and “under common control with” as used with respect to an
entity) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such entity whether
through ownership of voting securities, by contract or otherwise. If US
Bioservices sells or otherwise transfers the Shares to an Affiliate, such
Affiliate shall be bound by the provisions of this Section. 


(b)  US Bioservices represents that (i) it is a corporation duly organized,
validly existing and in good standing under the applicable laws of the State of
Delaware, (ii) has full corporate power and authority to execute this Agreement
and to consummate the transactions contemplated hereby and (iii) the
transactions contemplated hereby have been duly authorized by all necessary
action on its part.
 
(c) NationsHealth represents that (i) it is a corporation duly organized,
validly existing and in good standing under the applicable laws of the State of
Delaware, (ii) has full corporate power and authority to execute this Agreement
and to consummate the transactions contemplated hereby and (iii) the
transactions contemplated hereby have been duly authorized by all necessary
action on its part. 


4.        Termination Fee. With respect to the dissolution of the Company and
the termination of all agreements between (i) the Company and NationsHealth and
(ii) the Company and US Bioservices, NationsHealth shall pay a termination fee
to US Bioservices in the amount of $1,500,000. To evidence payment of the
termination fee, on the Effective Date, NationsHealth shall execute and deliver
to US Bioservices the Promissory Note in substantially the form attached hereto
as Exhibit A (the “Note”).


 
2

--------------------------------------------------------------------------------

 
5.        Tax Matters. As the “Tax Matters Partner” for the Company under the
LLC Agreement, NationsHealth shall timely file the final federal income tax
return for the Company.


6.        General Provisions.


(a) Notices. Any notice, request or other document to be given hereunder to a
party shall be effective when received and shall be given in writing and
delivered in person or sent by overnight courier or registered or certified
mail, return receipt requested, as follows:
 

 

   If to NationsHealth:  NationsHealth, Inc.
Attn: Chief Executive Officer
13650 NW 8th Street
Suite 109
Sunrise, FL 33325
         with a copy to: Ira J. Coleman, Esq.
McDermott Will & Emery LLP
201 South Biscayne Boulevard
22nd Floor
Miami, FL 33131
         If to US Bioservices:  US Bioservices Corporation
Attn: President
16750 Westgrove Dr., #100
Addison, TX 75001
         with a copy to: AmerisourceBergen Specialty Group
Attn: Group Counsel
4006 Beltline Road
Suite 115
Addison, TX 75001

 
(b) Entire Agreement. Each of the parties agrees that this Agreement (i)
constitutes the entire agreement and supersedes all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, among the parties with respect to the subject matter of this Agreement,
and (ii) is not intended to confer any rights or remedies, or impose any
obligations, on any person other than the parties hereto and any entities or
persons not parties hereto that are entitled to indemnification hereunder. Each
of the parties expressly agrees and acknowledges that, other than those
statements expressly set forth in this Agreement, it is not relying on any
statement, whether oral or written, of any person or entity with respect to its
entry into this Agreement or to the consummation of the transactions
contemplated by this Agreement.


 
3

--------------------------------------------------------------------------------

 
(c) Governing Law. This Agreement is governed by and shall be construed in
accordance with the law of the State of New York, excluding any conflict of laws
rule or principle that might refer the governance or the construction of this
Agreement to the law of another jurisdiction.


(d) Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each party shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
those transactions.


(e) Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument.


(f)  Severability. This Agreement shall be enforceable against the parties and
their respective successors and assigns; provided, that no party shall assign or
otherwise transfer this Agreement or any of its rights, remedies, obligations or
duties hereunder without the prior written consent of the other party hereto.
Should any part, term, or provision of this Agreement be determined by any
tribunal, court or arbitrator to be illegal, invalid, or unenforceable, the
validity of the remaining parts, terms, or provisions shall not be affected
thereby, and the illegal, invalid, or unenforceable part, term, or provision
shall be deemed not to be part of this Agreement. A failure by any party hereto
at any time to require performance of any provision of this Agreement shall not
waive, affect, diminish, obviate or void in any way that party’s full right or
ability to require performance of the same, or any other provisions of this
Agreement, at any time thereafter.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 

 US Bioservices Corporation   NationsHealth, Inc.    
 By: /s/ Carol Gleber_______________ 
         Carol Gleber
         President 
 By: /s/ Glenn Parker______________
         Glenn Parker, M.D.
         Chief Executive Officer

 
 
4

--------------------------------------------------------------------------------

 

Exhibit A
 
PROMISSORY NOTE


$1,500,000September 27, 2006


FOR VALUE RECEIVED, NationsHealth, Inc. (“Maker”), hereby promises to pay to the
order of US Bioservices Corporation (“US Bioservices” or “Holder”) the principal
amount of $1,500,000, in lawful money of the United States.


Maker shall pay in full the entire outstanding principal balance of this Note,
together with all other sums owing under this Note, unless sooner due and
payable hereunder, on February 21, 2008 (the “Maturity Date”). This Note shall
not bear or accrue interest prior to the Maturity Date.


All payments on this Note shall be delivered to the attention of
AmerisourceBergen Specialty Group, Attn: Controller, 4006 Beltline Road, Suite
115, Addison, TX 75001, or such other place as Holder may specify in writing.


Maker and Holder intend that the loan evidenced by this Note constitutes a
“Qualified Commercial Loan” within the meaning of Texas Finance Code §
306.001(9). Maker hereby certifies that it has been advised by US Bioservices to
seek the advice of an attorney and an accountant in connection with the loan
evidenced by this Note, and Maker has had the opportunity to seek the advice of
an attorney and accountant of Maker’s choice in connection with the loan
evidenced by this Note, as contemplated by Texas Finance Code §§
306.001(9)(A)(i)(b)(1) and (2).


Maker shall be deemed in default under this Note if Maker shall (i) voluntarily
seek, consent to, or acquiesce in the benefit or benefits of any Debtor Relief
Law (hereinafter defined), or (ii) become a party to (or be made the subject of)
any proceeding provided for by any Debtor Relief Law, other than as a creditor
or claimant, that could suspend or otherwise adversely affect the rights of
Holder (unless, in the event such proceeding is involuntary, the petition
instituting same is dismissed within 60 days of the filing of same). As used
herein, the term “Debtor Relief Law” means the Bankruptcy Code of the United
States of America and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
suspension of payments, or similar debtor relief laws from time to time in
effect affecting the rights of creditors generally.


Should any event of default occur under this Note (unless all events of default
hereunder have been cured or waived by Holder), Holder, at its option, may
without notice or demand (a) declare the entire unpaid principal amount of this
Note, and/or (b) exercise any rights available at law or in equity. Failure to
exercise such option shall not constitute a waiver of the right to exercise such
option at a later time if an event of default has occurred and is continuing.


 
 

--------------------------------------------------------------------------------

 
Any amount of principal of this Note which is not paid when due (whether at the
Maturity Date or otherwise), shall bear interest, from the date on which such
overdue amount shall have become due and payable by Maker until payment in full
(whether before or after judgment), at a rate equal to eighteen percent (18%)
per annum, or if such increased rate of interest is less than the highest rate
of interest permissible under any law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto (the “Maximum Lawful
Rate”), then Maximum Legal Rate.


If following a default this Note is placed in the hands of an attorney for
collection, or if it is collected through any legal proceedings, Maker shall
pay, in addition to the amounts due hereunder, all court costs, reasonable
attorneys’ fees, and other reasonable costs of collection of the holder hereof
incurred in collecting the unpaid amounts due hereunder.


Notwithstanding anything in this Note to the contrary, all payments received on
this Note shall be applied by Holder at its option as follows: first, to the
payment of costs of collection, if any; second, to accrued and unpaid interest;
third, to reduction of principal.


Maker hereby waives demand for payment, presentment for payment, notice of
nonpayment, protest, notice of protest, notice of dishonor, notice of intention
to accelerate maturity, and all other notices as to this Note (other than any
notice required to be delivered to the Maker as a condition to the occurrence of
a default hereunder) and diligence in collection as to each and every payment
due hereunder, and agrees that without any notice the holder hereof may take
security herefor or may release any or all security herefor, or alone, or
together with any present or future owner or owners of any property covered by
any instrument or agreement given to secure this Note, may from time to time
extend, renew or otherwise modify the date or dates or amount or amounts of
payment above recited, with or without consideration, and that in any such case,
Maker shall continue to be bound hereby and to be liable to pay the unpaid
balance of the indebtedness evidenced hereby, as so additionally extended,
renewed, or modified, notwithstanding any such release.


Maker hereby agrees that suit may be brought, and Maker consents to personal
jurisdiction, in the United States District Court for the Northern District of
Texas, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Dallas County, Texas, and
waives any objection that it may have to the laying of venue of any such suit,
action or proceeding in such court.


 
 

--------------------------------------------------------------------------------

 
The Holder shall not assign or otherwise transfer this Note or any of its rights
or remedies hereunder without the prior written consent of the Maker.
Notwithstanding the foregoing, the Holder may assign or otherwise transfer this
Note or any of its rights or remedies hereunder to any affiliate of the Holder.
“Affiliate” means, with respect to the Holder, or any entity controlling,
controlled by, or under common control with the Holder, and “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with” as used with respect to an entity) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such entity whether through ownership of voting
securities, by contract or otherwise. This Note shall be construed in accordance
with and be governed by the laws of the State of Texas for all purposes. This
Note is duly executed as of the date first above written.



        NationsHealth, Inc.  
   
   
    By:   /s/ Glenn Parker  

--------------------------------------------------------------------------------

Glenn Parker, M.D.
Chief Executive Officer

 
 
 
 

--------------------------------------------------------------------------------

 